BUCK, J.,
Dissenting. — While I concur in most of the opinion as read by the court, I am compelled to dissent from so much thereof as refers to the refusal of the court to admit the declarations of defendant at the time he called upon the deputy sheriff for protection a short time prior to the homicide. The record shows that defendant did not ask protection for himself, but for his habitation. Under section 25, page 324, of the Revised Laws of Idaho, a person has at least as much and possibly more protection of law in defending his property as he does in the protection of his person. The evidence admitted prior to the offer to prove the declarations referred to, tended to show that the deceased, Hall, had on several occasions prior to the homicide, during the three or four months prior thereto, been in the premises of defendant, overthrown the stove, broken the door, discharged his revolver, and done other acts of violence. One of these occasions had been four or five days prior to the shooting, and the last one on the day of the shooting, but just how long before does not appear. The sheriff or deputy had frequently been to the house to quiet the disturbance, had ejected the deceased, and deceased had violated his promise not to return to the premises. Within a short time before the homicide defendant had returned to his house, or his alleged house, found the stove overthrown, his wife or his alleged wife beaten. Within ten or fifteen minutes prior to the homicide he had sent for a physician, and he himself had gone to the sheriff, Either, and asked protection for his property. The doctor arrived soon after his return. Dr. Paterson *82testifies that defendant seemed agitated about something — ■ seemed exercised. This was from three to five minutes prior to the shooting.
Our statutes (page 323, section 17) provide that, to constitute murder in the first degree, there must be deliberation and premeditation. The doctrine of the res gestae, as stated by Bishop (Bishop’s Criminal Procedure, sec. 1086), is that declarations are competent whenever near enough to the act, either before or after, to be probably prompted by the same motive.
The act of going to the sheriff and seeking protection from an officer of the law would seem to be prompted by the same motive as sending for the physician, and the same alleged motive of committing the homicide; that is, the protection of his property.
The whole transaction occurred within a half hour; and it is claimed that the declarations offered in evidence were not more than ten or fifteen minutes prior to the shooting. The objection to such declarations is that they are self-serving, and may have been made for the occasion. But, in the case at bar, the condition of the house, and the bruising of the wife, or alleged wife, were facts existing outside of the defendant’s co-operation. In sending for a physician and in going for a peace officer he acted as any good citizen would act, and it is hard to presume fraud upon a defendant when all his acts may be accounted for in the same manner that we would account for the same acts by any other person. I cannot avoid the conclusion that his going for the sheriff was so connected with the protection of his property as to form a part of the res gestae, and the act, with the accompanying declarations, should have been admitted, not to justify the homicide, but as bearing upon the question of deliberation and premeditation necessary to constitute murder in the first degree. (Mack v. Stone, 48 Wis. 271, 4 N. W. 449; State v. Keene, 50 Mo. 358.)